                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

JORGE CORENA,                               Case No. 1:16-cv-01025-LJO-EPG (PC)

              Plaintiff,

       v.

RODRIGUEZ, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Jorge Corena, CDCR #AI-8181, a necessary and material witness in a settlement conference in
this case on June 6, 2019, is confined in the California Substance Abuse Treatment Facility
(CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Jeremy D. Peterson at the U. S. District Court,
Courtroom #6, 2500 Tulare Street, Fresno, California, 93721, on Thursday, June 6, 2019, at 9:00
a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Peterson at
the time and place above, until completion of the settlement conference or as ordered by the
court. This inmate’s legal property, relevant to the above entitled case, shall accompany the
inmate.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.


   Dated:    May 20, 2019                            /s/
                                              UNITED STATES MAGISTRATE JUDGE
